448 P.2d 357 (1968)
Edward L. CASTLE, Respondent,
v.
UNITED PACIFIC INSURANCE GROUP, Appellant.
Supreme Court of Oregon, Department 2.
Argued and Submitted October 11, 1968.
Decided December 11, 1968.
David P. Templeton, Portland, argued the cause for appellant. With him on the briefs were Dusenbery, Martin, Beatty & Templeton and John C. Beatty, Jr., Portland.
Thomas C. Beck, Salem, argued the cause for respondent. With him on the brief were Williams, Skopil, Miller & Beck, Salem.
Before PERRY, C.J., and SLOAN, GOODWIN, HOLMAN and LUSK, JJ.
SLOAN, Justice.
This is a declaratory judgment proceeding to determine the amount of insurance plaintiff has available to him on his uninsured motorist coverage with defendant. Defendant's policy, issued to plaintiff, provides coverage for two automobiles owned by plaintiff. Separate premiums are paid for the uninsured motorist coverage on each vehicle. The limits of liability for each vehicle is $5,000.
Plaintiff, while driving one of his covered vehicles, was involved in a collision with an uninsured motorist. In this proceeding plaintiff claims he is entitled to be paid $5,000 for the coverage on each of the two vehicles. The trial court agreed with him. Defendant appeals. We reverse.
In Pacific Indem. Co. v. Thompson, 1960, 56 Wash.2d 715, 355 P.2d 12, the Washington court had substantially the same question before it. The court held:
"Because the policy limits on each of the three cars owned by the Thompsons is ten thousand dollars, appellant contends that the maximum coverage is, therefore, three times that sum. The argument, based on condition No. 4 of the policy (which provides that all of the policy's terms shall apply separately to each described automobile), is that contributing coverage is thereby afforded. However, that provision merely assures the applicability of the policy to whichever car is involved in an accident, or to all the cars, and does no more." 56 Wash.2d at p. 716, 355 P.2d at p. 12.
The same decision, relying in part on Pacific Indem. Co. v. Thompson, supra, was reached in Polland v. Allstate Insurance Company, 1966, 25 A.D.2d 16, 266 N.Y.S.2d 286. We agree with the two cited decisions. The premium paid and the coverage extended to each of the two automobiles was simply to provide this form of coverage for each of the insured vehicles. Plaintiff's reliance on Lamb-Weston et al. v. Ore. Auto. Ins. Co., 1959, 219 Or. 110, 341 P.2d 110, 346 P.2d 643, 76 A.L.R. 2d 485, and like cases does not help. The instant case is not a situation *358 of two or more policies applying to the same vehicle. It is just the opposite, in that it is two distinct policy coverages, albeit in one policy, extending to two separate vehicles.
Reversed.